Citation Nr: 1229265	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  10-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease (DJD) status post removal of semilunar cartilage of the left knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for DJD status post removal of semilunar cartilage with instability of the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1951.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent disability rating for the Veteran's DJD status post removal of semilunar cartilage of the left knee, and continued a 10 percent disability rating for DJD status post removal of semilunar cartilage with instability of the left knee.

Additionally, the Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in April 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

In June 2011, the Board remanded the Veteran's claim for further examination.  This development has now been completed and the claim is ready for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's left knee disability has been manifested by degenerative changes of the joint shown on x-ray.

2.  At no point during the appeal has the Veteran's left knee been ankylosed; nor has there been flexion limited to less than 40 degrees (with pain), extension limited to more than 5 degrees, or evidence of malunion of the tibia or fibula.

3.  The objective medical evidence shows slight instability/subluxation of the left knee.  

4.  The competent and probative medical evidence of record does not show that the Veteran's service-connected left knee disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for DJD status post removal of semilunar cartilage of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5256, 5258, 5259, 5260, 5261, 5262, 5263 (2011).

2.  The criteria for a disability rating in excess of 10 percent for DJD status post removal of semilunar cartilage with instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5257 (2011).

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in March 2009 and August 2009 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and providing the Veteran with VA examinations in April 2009 and July 2011.  In a June 2012 statement, the Veteran indicated that he had no additional evidence to submit in reference to his service-connected left knee condition.  The Board thus concludes that there are no additional treatment records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes (DC) identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating for DJD of the left knee, and continues to the present time.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran is rating under multiple diagnostic codes, and is receiving two separate ratings for his left knee disability.  The Veteran has been rated 20 percent disabling under DCs 5259-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Subsequently, the Veteran was granted a separate 10 percent disability rating for his left knee disability under DC 5257.  DC 5259 contemplates removal of semilunar cartilage, DC 5260 contemplates limitation of flexion, and DC 5257 pertains to subluxation or lateral instability.  38 C.F.R. § 4.71a, DCs 5257, 5259, and 5260. 

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

The Board points out that separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  See VAOPGCPREC 09-04 (September 17, 2004).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for instability of a knee under Diagnostic Code 5257.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran received treatment at the VA for his left knee condition.  The Veteran continuously complained of chronic left knee pain.  The records also show that the Veteran was fitted and supplied with a left knee brace.  Additionally, a December 2008 orthopedic surgery outpatient note stated that the Veteran's medial compartment arthritis of the knee was worse than last year, but was not ready for a total knee replacement.  Furthermore, in a July 2009 treatment record, it was noted that the Veteran saw a C&P examiner that said his knee was getting better, but that was incorrect.  Furthermore, the physician stated that the Veteran still had medial compartment arthritis and still did not think he needed surgery. 

In an April 2009 statement, the Veteran reported that Dr. F. M. at James A. Haley Hospital in Tampa examined him.  Additionally, he reported that the physician told him that there was nothing more that could be done for his left knee condition.  Furthermore, he stated that the physician gave him a total knee replacement pamphlet and told him to call him when he was ready for the operation.  Moreover, the Veteran stated that his primary doctor at the VA said it was up to him to decide if he wanted to have the operation or not.  

The Veteran was afforded a VA examination in April 2009 to assess his service- connected left knee disability.  The Veteran reported continued pain with use and increased pain at rest.  He also stated that sleeping was even difficult, and that he woke up frequently due to his left knee pain.  He also reported that he tried to walk some for exercise, but it was very limited.  Furthermore, he reported that he usually used a pool for exercise.   The examiner noted that the Veteran had been advised that he might want to consider a left knee replacement.   The Veteran's current symptoms relating to his left knee disability were noted as pain, stiffness, decreased joint movement, and "popping" and "clicking."  He did not report symptoms of giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusion, inflammation, or flare-ups of joint disease.  The Veteran reported that he was unable to stand for more than 15 minutes, or walk more than 50 yards.  Additionally, the Veteran reported that he used a cane and knee brace intermittently, but frequently.  Moreover, the examiner noted that he had an antalgic gait.  

Upon examination, the VA examiner noted that the Veteran had objective evidence of pain with active motion on the left side.  Range of motion testing of the Veteran's left knee flexion was from 0 to 110 degrees.  Left knee extension was noted to be normal (0 degrees).  The examiner noted that there was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions.  Moreover, the examiner noted that there was no joint ankylosis.  Additionally, the examiner noted minimal lateral collateral ligament laxity and tenderness to palpation with application of lateral stress.  Also, pain was produced with palpation of lateral joint space of the Veteran's left knee.  The examiner noted that left knee painful range of motion of flexion started at 40 degrees.  The Veteran was diagnosed with DJD of the left knee and mild MCL/LCL instability.  The examiner noted that the Veteran's left knee disability had significant effects on his usual occupation, due to decreased mobility, problems with lifting and carrying, and pain.  It was noted that the Veteran's left knee disability also affected his usual daily activities, such as chores, shopping, exercise, sports, recreation, and traveling.  

In the July 2009 Notice of Disagreement, the Veteran said he lived with constant pain and endured sleepless nights due to his knee disability.  Additionally, the Veteran reported that he did his own physical therapy in his pool and took Ibuprofen on a daily basis to help alleviate the pain, but no medications made the pain go away.  The Veteran also stated that his activities were limited, and that he was unable to walk more than two blocks without feeling pain in his knee.  

At the April 2011 Travel Board Hearing, the Veteran reported that his left knee condition had worsened.  Specifically, he stated that he could no longer do things around the house, such as mow the lawn and spray for weeds.  Additionally, he stated that he could no longer go walking, and reported that he had knee pain twenty-four hours a day, seven days a week.  The Veteran reported that he had taken many pain medications for his knee pain, and that he used a cane and wore a knee brace when active.  Furthermore, the Veteran stated that his knee sometimes buckled and gave way.  

The Veteran was afforded another VA examination in July 2011.  The Veteran reported that his knee was getting worse, and he could not walk or cut the grass and weed.   A summary of joint symptoms of the Veteran's left knee include giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, tenderness, and affects the motion of the joint.  The Veteran's left knee did not exhibit deformity, incoordination, episodes of dislocation or subluxation, locking or flare-ups.  The Veteran reported that he was able to stand up to one hour and was unable to walk more than a few yards.  Additionally, the Veteran reported that he wore a brace intermittently, but frequently.  The examiner noted that the weight-wearing joint was affected, and the Veteran had an antalgic gait.  

Upon examination, the examiner noted that there was object evidence of pain with active motion on the left side.  The Veteran had flexion from 0 to 100 degrees, with normal (0 degrees) extension.  There was also objective evidence of pain following repetitive motion.  However, the examiner noted that there were not additional limitations after three repetitions of range of motion.  Additionally, the examiner noted that the Veteran's left knee displayed no joint ankylosis.  The examiner noted that pain of the left knee started at 60 degrees of flexion and there was no change of repetition.  There was also tenderness all along the joint line, more so medially.  The examiner diagnosed the Veteran with DJD of the left knee, moderate to severe.  The examiner noted that the Veteran's disability impacted his occupation activities, to include decreased mobility, pain, weakness, and fatigue.  Additionally, the examiner noted the effects the Veteran's knee disability has on his usual daily activities, such as chores, shopping, exercising, sports, recreation, and traveling.  The examiner concluded that it was as likely as not that the Veteran's left knee disability exhibited weakened movement and excess fatigability due to weakened movement.  However, the examiner noted that there was no joint instability or recurrent subluxation noted on today's exam.  

In light of the evidence, the Veteran is not entitled to an increased disability rating in excess of 20 percent for DJD status post removal of semilunar cartilage of the left knee, based on limitation of flexion.  The Veteran's left knee is rated based on limitation of flexion under DC 5260.  At all relevant points of the claims period, the Veteran has not had motion limited to less than 40 degrees (with pain) of his left knee.  In the April 2009 VA examination report the Veteran's flexion was limited to 110 degrees, with pain beginning at 40 degrees.  In the July 2011 VA examination report, the examiner noted that the Veteran reported pain with extremes of flexion, and limited motion based on weakness.  Additionally, the Veteran's flexion was limited to 100 degrees, with pain beginning at 60 degrees.  However, to receive a 30 percent rating under DC 5260, the Veteran's flexion must be limited to 15 degrees, by pain or otherwise.  His range of motion has not been shown to be so limited.  

Additionally, the Veteran is not entitled to a separate disability rating under DC 5261 for limitation of extension.  The Veteran's extension is not limited to 5 degrees, which is required for a noncompensable disability rating.  The VA examinations document that the Veteran's extension was normal (0 degrees).

The Board has considered whether there is additional functional loss due to fatigability, incoordination, and pain on movement, and notes that, throughout the appeal, the Veteran has reported that left knee symptoms such as giving way, pain, weakness, daily locking, repeated effusion, flare-ups of severe joint disease, limited ambulation and activity, and inflammation.   In this regard, the Board acknowledges that the Veteran's condition included pain, stiffness, giving way, instability, decreased joint movement, and "popping" and "clicking".  However, the severity of his left knee disability is contemplated in the current disability rating.  Moreover, even when considering pain and functional impairment, the Veteran's flexion is limited only to 40 degrees, and as such, his range of motion findings does not approach the criteria for a 30 percent rating under DC 5260.  Additionally, even when considering pain and functional impairment, the Veteran's extension is not limited, and as such, his range of motion findings does not approach the criteria for a compensable rating under DC 5261.  

Accordingly, the Board finds that the current 20 percent rating for the Veteran's DJD of the left knee with limitation of flexion appears to be based upon painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  As such, the pain experienced on motion has been considered in assigning the 20 percent evaluation and there is no additional documented range of motion lost that would warrant a higher rating due to pain.  

The Veteran is also not entitled to an increased disability rating for removal of semilunar cartilage under DC 5259.  The Board notes that the maximum rating allowed under DC 5259 is a 10 percent rating.  Therefore, the Veteran would not be subject to a higher disability rating under this diagnostic code. 

Additionally, the Veteran is also not entitled to an increased disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint under DC 5258.  The Board notes that the maximum rating allowed under DC 5258 is a 20 percent disability rating.  Therefore, the Veteran would not be subject to a higher disability rating under this diagnostic code. 

Furthermore, the Veteran is receiving a separate disability rating under DC 5257, for latter instability or recurrent subluxation of his left knee disability.  However, the Veteran is also not entitled to an increased disability in excess of 10 under DC 5257.  At the April 2009 VA examination, the examiner concluded that the Veteran had mild MCL/LCL instability.  Additionally, at the July 2011 VA examination, the examiner noted that the Veteran did not display joint instability or recurrent subluxation at the examination.  Therefore, the Veteran has not been shown to have moderate recurrent subluxation or lateral instability, which is necessary in order to receive an increased disability rating of 20 percent under DC 5257. 

The Board has also considered whether the Veteran is entitled to an increased rating for left knee ankylosis, impairment of the tibia or fibula, and genu recurvatum.  However, because the evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased rating under Diagnostic Codes 5256, 5262, or 5263, respectively.

Finally, the Board is mindful that the Veteran reported in an April 2009 statement and at the April 2011 Travel Board Hearing that his physician at Tampa General, Dr. M., stated that he was a candidate for total knee replacement.  However, such a statement, while rendered by a medical professional, addresses a problem that has not yet occurred and, thus is inherently speculative and lacking probative value.  As such, it cannot form the basis for assigning a higher rating for the Veteran's left knee disability.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

For the reasons and bases provided above, the preponderance of the evidence in this case is against the Veteran's claims for a rating in excess of 20 percent for DJD of the left knee with limitation of flexion and a rating in excess of 10 percent for DJD of the left knee with instability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Accordingly, the Veteran's claims for an increased rating for DJD of left knee based on limitation of flexion and DJD of the left knee with instability are denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's left knee disability was noted to impact his occupational activities, due to decreased mobility, pain, weakness, and fatigue.  Additionally, it was noted that the Veteran's left knee disability affected his usual daily activities, to include chores, shopping, exercising, sports, recreation, and traveling.  However, these symptoms of the Veteran's left knee disability are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describes his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an increased disability rating in excess of 20 percent for DJD status post removal of semilunar cartilage of the left knee is denied.

Entitlement to an increased disability rating in excess of 10 percent for DJD status post removal of semilunar cartilage with instability of the left knee is denied.




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


